 

Exhibit 10.2

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (the "Third Amendment" or this
"Amendment") is made as of January 26, 2016 (the "Effective Date"), by and
between First Foundation Inc., a Delaware corporation, First Foundation Advisors
(“FFA”), a California corporation, First Foundation Bank, a California
corporation (collectively the “Employer”), and John M. Michel ("Executive"),
with reference to the following:

RECITALS

WHEREAS, Employer and Executive are parties to that certain Employment Agreement
dated as of December 31, 2009 (the "Employment Agreement"); which amended and
restated a certain employment agreement made as of September 17, 2007; which was
subsequently amended on December 31, 2012 and August 31, 2013; and

WHEREAS, FFB conducts a banking business, FFA is engaged in the business of
providing investment management, wealth management and advisory services
primarily to high net worth individuals, and both FFB and FFA are wholly-owned
subsidiaries of First Foundation Inc. (“Parent”), which, through its
subsidiaries (collectively “Affiliates”), provides commercial banking,
investment management, wealth management, advisory services, trust services and
other financial services to the public.

WHEREAS, Employer and Executive desire to amend the Employment Agreement in the
manner and to the extent set forth hereinafter.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged, and with the intent to be legally bound hereby,
Employer and Executive agree as follows:

1. Amendment to Section 4. The second sentence of Section 4 of the Employment
Agreement, entitled "Term" is hereby amended to read in its entirety as follows:

“The expiration date of the Term of the Agreement is hereby extended to December
31, 2018.”  

IN WITNESS WHEREOF, this Amendment has been executed by Employer and by
Executive as of the date first above written.

Signature page follows

1

--------------------------------------------------------------------------------

 

 

EMPLOYER:

 

 

 

 

 

FIRST FOUNDATION BANK

 

FIRST FOUNDATION INC.

 

By:

 

/s/ Scott Kavanaugh

 

By:

 

/s/ Scott Kavanaugh

Name:

 

Scott Kavanaugh

 

Name:

 

Scott Kavanaugh

Title:

 

Chief Executive Officer

 

Title:

 

Chief Executive Officer

 

FIRST FOUNDATION ADVISORS

 

 

 

By:

 

/s/ John Hakopian

Name:

 

John Hakopian

Title:

 

President

 

 

 

/s/ John M. Michel

Name:

 

John M. Michel

 

2